 


109 HR 1995 IH: To direct the Secretary of Transportation to prescribe rules requiring car dealerships to verify ownership before providing replacement keys.
U.S. House of Representatives
2005-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1995 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2005 
Mrs. Jones of Ohio introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To direct the Secretary of Transportation to prescribe rules requiring car dealerships to verify ownership before providing replacement keys. 
 
 
1.Theft prevention standardsSection 33103 of title 49, United States Code, is amended by adding at the end the following: 
 
(g)Verification of vehicle ownership for replacement keysNot later than 180 days after the date of enactment of this subsection, the Secretary of Transportation shall prescribe a vehicle theft standard requiring automobile dealerships to verify ownership of a vehicle, including vehicle registration and driver’s license, before providing a spare or replacement key for such vehicle. Notwithstanding section 33115(a) of this title, a violation of a regulation prescribed under this subsection shall result in a fine of $1,000 per violation..  
 
